1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                                   NO. 30,709

10 DARRELL AKERS,

11          Defendant-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF OTEROCOUNTY
13 Jerry H. Ritter, District Judge

14 Gary K. King, Attorney General
15 Santa Fe, NM

16 for Appellee

17 Law Works L.L.C.
18 John A McCall
19 Albuquerque, NM

20 for Appellant

21                                 MEMORANDUM OPINION
22 KENNEDY, Judge.

23          Defendant appeals his convictions for three counts of battery upon a peace

24 officer and one count of possession of drug paraphernalia. [RP 549] We proposed to
 1 affirm in a notice of proposed summary disposition, and Defendant filed a

 2 memorandum in opposition and a motion to amend the docketing statement. Having

 3 considered the arguments raised by Defendant in his memorandum and motion and

 4 remaining unpersuaded, we affirm his convictions and deny his motion to amend the

 5 docketing statement.

 6 Motion to Suppress

 7        In his docketing statement, Defendant contends that the district court erred in

 8 denying his motion to suppress because officers exceeded the scope of the warrant and

 9 because the affidavit submitted in support of the warrant failed to establish probable

10 cause. [DS 19-24] As to the scope of the warrant, we proposed to affirm, and

11 Defendant has not challenged our proposed disposition, Therefore, for the reasons set

12 forth in our notice of proposed summary disposition, we remain of the opinion that the

13 district court did not err in finding that the officers did not exceed the scope of the

14 warrant in conducting the search.

15        As to the sufficiency of the affidavit submitted in support of the warrant,

16 Defendant claims that the affidavit was insufficient because the information provided

17 by the confidential informant (CI) failed to meet either prong of the test articulated by

18 our Supreme Court in State v. Cordova, 109 N.M. 211, 784 P.2d 30 (1989). [DS 17]

19 See id. at 213, 784 P.2d at 32 (adopting the two-prong “Aguilar-Spinelli test”


                                               2
 1 articulated by the United States Supreme Court in Aguilar v. Texas, 378 U.S. 108, 12

 2 L. Ed. 2d 723, 84 S. Ct. 1509 (1964), and Spinelli v. United States, 393 U.S. 410, 21

 3 L. Ed. 2d 637, 89 S. Ct. 584 (1969), which requires the affidavit to include: (1) facts

 4 establishing an informant's “basis of knowledge” and (2) facts showing the informant's

 5 “veracity”). In our notice of proposed summary disposition, we reviewed the

 6 information contained in the affidavit submitted in support of the search warrant and

 7 proposed to hold that the information supplied in the affidavit was sufficient to

 8 establish probable cause.

 9        In his memorandum in opposition, Defendant challenges our proposed

10 disposition on each prong of the Aguilar-Spinelli test. [MIO 16-23] Turning to the

11 second prong first, Defendant argues that the affidavit is insufficient because it fails

12 to establish the veracity or credibility of the CI. [MIO 17-20] He cites to this Court’s

13 opinion in State v. Therrien, 110 N.M. 261, 794 P.2d 735 (Ct. App. 1990), overruled

14 on other grounds by State v. Barker, 114 N.M. 589, 594, 844 P.2d 839, 844 (Ct. App.

15 1992), in support of his contention that the affiant is merely vouching for the CI and

16 fails to provide specifics from which the issuing court could make a determination as

17 to the CI’s credibility. [MIO 18-19] We disagree.

18        In Therrien, this Court found the officer’s statement in the affidavit that “he

19 knew the informant to be reliable” insufficient to establish credibility. Therrien, 110


                                              3
 1 N.M. at 263, 794 P.2d at 737. In this case however, the affiant gives additional facts

 2 establishing the CI’s credibility beyond his mere knowledge that the CI is reliable.

 3 The affiant states that the CI “has provided information that has been confirmed

 4 through additional investigation” and previously purchased narcotics for law

 5 enforcement in a controlled buy environment.” [RP 225] As discussed more fully in

 6 our notice of proposed summary disposition, these statements are sufficient to

 7 establish the CI’s credibility or reliability. See Cordova, 109 N.M. at 217-18, 784

 8 P.2d at 36-37 (finding a CI to be credible based upon the affiant’s statement that the

 9 informant had provided information in the past which the affiant found to be true and

10 correct from personal knowledge and investigation); State v. Steinzig, 1999-NMCA-

11 107, ¶ 18, 127 N.M. 752, 987 P.2d 409 (noting that an informant’s reliability may be

12 established by showing that the informant has previously given police officers

13 reliable information), limited on other grounds by State v. Williamson, 2009-NMSC-

14 039, ¶ 29, 146 N.M. 488, 212 P.3d 376.

15        Defendant also challenges our proposed holding on the first prong contending

16 that the affidavit fails to contain sufficient information to establish the CI’s knowledge

17 because the statement that a CI has “first hand personal knowledge” is not sufficient.

18 [MIO 20-23] See State v. Baca, 97 N.M. 379, 381, 640 P.2d 485, 487 (1982). We are

19 unpersuaded because in this case the CI’s basis of knowledge is established by


                                               4
 1 statements that the CI had personally observed methamphetamine and manufacturing

 2 materials within the last 72 hours at the place to be searched. Cf. State v. Whitley,

 3 1999-NMCA-155, ¶ 4, 128 N.M. 403, 993 P.2d 117 (holding that the basis of

 4 knowledge requirement was met where, among other considerations, the informant

 5 personally observed the defendant selling marijuana), limited on other grounds by

 6 Williamson, 2009-NMSC-039, ¶ 29.

 7        Finally, we disagree with Defendant’s contention that the statement that the CI

 8 saw methamphetamine and equipment “associated with” the manufacture of

 9 methamphetamine and saw materials that are “consistent with [a] methamphetamine

10 lab” is insufficiently detailed to support an inference that the CI actually saw

11 methamphetamine and manufacturing materials. [MIO 22] Instead, applying a

12 common sense reading to that statement and “the reasonable inferences that may be

13 drawn therefrom, provide[s] a substantial basis for determining that there is probable

14 cause to believe that a search will uncover evidence of wrongdoing.” Williamson,

15 2009-NMSC-039, ¶ 29; cf. State v. Donaldson, 100 N.M. 111, 116, 666 P.2d 1258,

16 1263 (Ct. App. 1983) (providing that great deference should be given to the

17 magistrate’s determination that probable cause supports issuance of a search warrant,

18 and that, in reviewing an affidavit, we apply a common sense reading).

19        Based upon the foregoing, and for the reasons set forth in our notice of


                                             5
 1 proposed summary disposition, the district court did not err in denying Defendant’s

 2 motion to suppress because the affidavit submitted in support of the warrant

 3 established the requisite probable cause.

 4 Sufficiency of the Evidence to Support Defendant’s Convictions for Battery Upon
 5 a Peace Officer.

 6        In our notice of proposed summary disposition, we engaged in an extensive

 7 review of the evidence as gleaned from the record proper and proposed to hold that

 8 there was sufficient evidence to support Defendant’s convictions for three counts of

 9 battery upon a peace officer. [RP 231-476] In his memorandum in opposition,

10 Defendant disagrees with our proposed disposition claiming that the officers were not

11 acting within their legal authority because they were only authorized to detain him

12 while executing the warrant, yet Officer Gonzales admitted his goal was to arrest

13 Defendant. [MIO 24-27] We disagree.

14        Initially, we note it is irrelevant whether Cheryl Akers resisted because

15 Defendant never claimed his actions were justified by his need to protect his wife.

16 [MIO 24] Furthermore, for the reasons set forth in our previous notice, we disagree

17 that the arrest was illegal or that the officers used excessive force. [MIO 25-35] For

18 example, at the point Officer Gonzales admitted that his intention was to arrest

19 Defendant, [RP 378; MIO 24-25] Defendant had already resisted the officers by

20 running back inside, locking the door and refusing to answer, and then exiting through

                                               6
 1 another door. [DS 12; RP 135, 246-247, 272-273, 327] Moreover, there was evidence

 2 that Officer Gonzales only attempted to arrest Defendant after he resisted efforts to

 3 subdue him and handcuff him. [RP 144, 147, 304, 358, 367, 378] Cf. State v.

 4 Barragan, 2001-NMCA-086, ¶ 13, 131 N.M. 281, 34 P.3d 1157 (stating that, a

 5 defendant's furtive behavior, delay in complying with orders, and the “inherently

 6 dangerous nature of the crime for which he was suspected,” is enough to justify

 7 securing the suspect’s hands for purposes of officer safety during an investigation

 8 even though there were a number of officers present).

 9        Defendant claims there was other evidence suggesting that his behavior was

10 “peaceable,” [MIO 25] and evidence and testimony indicating he was complying with

11 the officers’ demands yet they reacted with a use of excessive force. [MIO 27] He

12 also claims that the officers’ testimony is “rife with internal and external

13 inconsistencies” which undermine their version of the events. [MIO 28-31] We are

14 unpersuaded any such inconsistencies or evidence supporting acquittal warrants

15 reversal of Defendant’s convictions. Cf. State v. Rojo, 1999-NMSC-001, ¶ 19, 126

16 N.M. 438, 971 P.2d 829 (noting that we may disregard the evidence in favor of

17 acquittal when considering sufficiency). It was up to the district court, acting as fact

18 finder, to resolve any such conflicts and inconsistencies in the evidence, and we will

19 not re-weigh the evidence or substitute our judgment for that of the fact finder so long


                                              7
 1 as there is sufficient evidence to support the verdict. See State v. Mora, 1997-NMSC-

 2 060, ¶ 27, 124 N.M. 346, 950 P.2d 789.

 3         Finally, we note that Defendant appears to argue that the officers used excessive

 4 force because they had been erroneously briefed as to his allegedly violent

 5 propensities before they attempted to execute the warrant. [MIO 6, 23, 34] Defendant

 6 notes that in a previous case, he had been charged with, and subsequently acquitted

 7 of, aggravated assault upon a peace officer. [MIO 6] See generally State v. Akers,

 8 2010-NMCA-103, 149 N.M. 53, 243 P.3d 757. He then claims that the information

 9 provided to the officers as to the earlier altercation was patently incorrect. [MIO 34]

10 We are unpersuaded.

11         Our review of the earlier altercation indicates that Defendant was indeed

12 acquitted of the charges of aggravated assault on a peace officer, but apparently

13 because the jury determined that Defendant did not know that the persons attempting

14 to restrain him, including the person he allegedly assaulted, were police officers. See

15 id. ¶¶ 14-15, 24. It has not yet been determined in that case whether Defendant may

16 still be convicted for his actions in resisting, evading, or obstructing an officer as those

17 convictions were reversed because the jury was not properly instructed as to the

18 State’s burden to prove that Defendant knew the persons attempting to detain him

19 were police officers. Id. ¶ 25. As the earlier case involved the question of whether


                                                8
 1 Defendant knew that the persons attempting to detain him were police officers, we are

 2 not convinced that any briefing given to the officers in this case as to Defendant’s

 3 potentially violent propensities warrants a finding that the officers used excessive

 4 force as a matter of law.

 5        Therefore, based upon the analysis set forth above and contained in our notice

 6 of proposed summary disposition, there was sufficient evidence to support

 7 Defendants’ convictions for aggravated battery upon a peace officer.

 8 Ineffective Assistance

 9        In his docketing statement, Defendant claims his trial counsel was ineffective

10 in four ways. [DS 18] He claims counsel failed to: (1) assert or argue self-defense as

11 a defense to the battery charges; (2) assert or argue that the agents unlawfully arrested

12 Defendant; (3) order or set forth lesser-included offenses; and (4) pursue a motion to

13 reveal the identity of the CI. [DS 18; RP 214-221] In our notice of proposed

14 summary disposition, we proposed to affirm on all four contentions finding that

15 counsel was not ineffective and to the extent any errors were made, Defendant was not

16 prejudiced.

17        In his memorandum in opposition, Defendant reasserts his contention that trial

18 counsel was ineffective in failing to assert or argue self-defense or unlawful arrest

19 because his “most plausible defense was that he acted in self[]defense and that the


                                               9
 1 officers were not in lawful discharge of their duties.” [MIO 37, 39] For the reasons

 2 set forth in our notice of proposed summary disposition, we disagree and reiterate our

 3 observation that defense counsel fully presented Defendant’s theory that his actions

 4 were justified because the officers acted unlawfully and used excessive force. [RP

 5 166, 444-45, 457, 465-68]

 6        Defendant is correct that in State v. Kraul, 90 N.M. 314, 319, 563 P.2d 108, 113

 7 (Ct. App. 1977), this Court distinguished between the “[t]he right of self defense

 8 against a police officer” and the “right to resist an unlawful arrest.” [MIO 37]

 9 However, in that case, the jury instruction given was erroneous because it was only

10 directed at the lawfulness of the arrest; “it did not cover the right to defend against

11 excessive force whether or not the arrest was unlawful.” Id. In this case, defense

12 counsel clearly articulated an argument that Defendant was attempting to resist

13 excessive force in addition to arguing that the arrest was unlawful. Therefore, counsel

14 was not ineffective in failing to clearly articulate a theory of self defense or a theory

15 that the arrest was unlawful.

16        As to Defendant’s third and fourth claims that counsel was ineffective in failing

17 to set forth or argue that Defendant committed the lesser included offense of battery

18 and failing to move to ascertain the identity of the CI, we affirm for the reasons set

19 forth in our notice of proposed summary disposition.


                                              10
 1 Motion to Amend the Docketing Statement

 2        Defendant seeks to amend his docketing statement to add two new issues.

 3 [MIO 35-36, 41-43] Under Rule 12-208(F) NMRA, this Court “may, upon good

 4 cause shown, allow the amendment of the docketing statement.” In cases assigned to

 5 the summary calendar, this Court will deny a motion to amend the docketing statement

 6 if it raises issues that are not viable. State v. Moore, 109 N.M. 119, 129, 782 P.2d 91,

 7 101 (Ct. App. 1989), superceded by rule as stated in State v. Salgado, 112 N.M. 537,

 8 817 P.2d 730 (Ct. App. 1991).

 9        As his first new issue, Defendant challenges the sufficiency of the evidence to

10 support his conviction for possession of drug paraphernalia. [MIO 35-36] To convict

11 Defendant of possession of drug paraphernalia, the State had to prove beyond a

12 reasonable doubt that Defendant had drug paraphernalia in his possession and he used

13 or possessed these items with the intent to use them to pack, process, prepare or

14 ingest, inhale, inject, or otherwise introduce a controlled substance into the human

15 body. NMSA 1978, § 30-31-25.1(A) (2001); see NMSA 1978, § 30-31-2(V) (2009)

16 (defining what constitutes drug paraphernalia); State v. Lopez, 2009-NMCA-127, ¶ 33,

17 147 N.M. 364, 223 P.3d 361. In our notice of proposed summary disposition, we set

18 forth the standard applied by this Court in reviewing a conviction for substantial

19 evidence. See Rojo, 1999-NMSC-001, ¶ 19; State v. Apodaca, 118 N.M. 762, 765-66,


                                              11
 1 887 P.2d 756, 759-60 (1994).

 2        Defendant contends there was insufficient evidence because there was no

 3 evidence connecting the drug paraphernalia to him. [MIO MIO 36] Specifically, he

 4 notes that no one did a fingerprint analysis of the marijuana pipes; there was evidence

 5 Cheryl Akers and Defendant lived in different parts of the home; Cheryl resided in the

 6 room where some of the drug paraphernalia was found; no investigation was done as

 7 to who lived in the bedroom where another pipe was found; the pipe found in the

 8 bathroom was in a common area, and two others were found in a shed covered in dust.

 9 [RP 332, 405, 407, 409, 437-438; MIO 36] We are unpersuaded.

10        First, Defendant failed to apprise us of the evidence introduced in support of the

11 conviction but instead merely informs us of the evidence negating a finding of

12 possession. See Rule 12-208(D)(3) NMRA; Thornton v. Gamble, 101 N.M. 764, 769,

13 688 P.2d 1268, 1273 (Ct. App. 1984) (requiring the appellant to set forth all evidence

14 relevant to the issues); cf. Rojo, 1999-NMSC-001, ¶ 19 (noting that we may disregard

15 the evidence in favor of acquittal when considering sufficiency). Our review of the

16 record suggests there was other evidence indicating that Defendant possessed the drug

17 paraphernalia, or exercised the requisite control over the paraphernalia to constitute

18 possession. Cf. UJI 14-3130 NMRA (stating in part that a person may be found to be

19 in possession of a controlled substance if he knows where it is, and exercises control


                                              12
 1 over it and stating that “[t]wo or more people can have possession of a substance at

 2 the same time”). The evidence in the record indicates that marijuana pipes and other

 3 paraphernalia were found in locations other than in the bedroom of Cheryl Akers

 4 including in the shed, in another bedroom, and in the bathroom. [RP 119, 152-153,

 5 157, 332, 390-394] Moreover, Defendant himself testified that the box where some

 6 of the pipes were found belonged to him, and he admitted that he knew of the

 7 marijuana bong in the bathroom. [RP 460] Finally, Cheryl Akers testified that she

 8 never went into the shed suggesting that any paraphernalia found there belonged to

 9 Defendant. [RP 439]

10        As Defendant failed to apprise us of the evidence introduced in support of his

11 conviction, and because the record indicates there was additional evidence introduced

12 at trial in support of the possession conviction, we deny his motion to amend his

13 docketing statement to include a challenge to the sufficiency of the evidence to

14 support his conviction for possession of drug paraphernalia. See State v. Sommer, 118

15 N.M. 58, 60, 878 P.2d 1007, 1009 (Ct. App. 1994) (denying a motion to amend the

16 docketing statement based upon a finding that the motion and the argument offered

17 in support thereof were not viable).

18        As his second new issue, Defendant contends that the district court abused its

19 discretion in sustaining objections when Defendant’s second trial counsel, Venie,


                                            13
 1 questioned his first counsel, Holmes, in a manner calling for Holmes’ legal opinions.

 2 [MIO 41-43] He contends the district erred because legal expert testimony is

 3 admissible to establish that an attorney breached the standard of care thus damaging

 4 his client and cites to Andrews v. Saylor, 2003-NMCA-132, ¶ 17, 134 N.M. 545, 80

 5 P.3d 482, in support of this contention. [MIO 42-43] He claims the district court

 6 wrongfully disregarded Holmes’ expertise as a criminal attorney and his expert

 7 testimony in this area should have been admitted. [MIO 43]

 8        We are unpersuaded for three reasons.           First, contrary to Defendant’s

 9 contentions, [MIO 42] the district court did not sustain objections to the entire line of

10 questioning asking for a legal conclusion. [MIO 42; RP 509-510] Instead, Holmes

11 answered certain questions asking for his legal opinion, but the court sustained the

12 State’s objection when the questions were leading or vague. [RP 509-510] Second,

13 this is not a legal malpractice case, so the principles announced in Andrews do not

14 apply. See id. (recognizing that in a legal malpractice cases expert testimony is

15 admissible to establish that an attorney breached the standard of care). Third, Holmes

16 was being questioned as a fact witness not as a “legal expert.” See id. He was being

17 questioned as to the adequacy of his representation of Defendant during trial, and his

18 answers provided an explanation for some of the strategic decisions he made while

19 representing Defendant. [RP 509-510]


                                              14
 1        In light of the information contained in the record, to whatever extent the

 2 district court refused to allow Holmes to provide additional testimony regarding his

 3 legal theories or conclusions, the district court did not abuse its discretion in so doing.

 4 Therefore, we deny Defendant’s motion to amend his docketing statement to include

 5 this issue because it is not viable.

 6 CONCLUSION

 7        For the reasons set forth above as well as those set forth in our notice of

 8 proposed summary disposition, we deny Defendant’s motion to amend the docketing

 9 statement and affirm his convictions.

10        IT IS SO ORDERED.



11                                           ___________________________________
12                                           RODERICK T. KENNEDY, Judge

13 WE CONCUR:



14 ___________________________
15 CYNTHIA A. FRY, Judge



16 ___________________________
17 TIMOTHY L. GARCIA, Judge



                                               15